1 Reported in 204 N.W. 572.
Writ of quo warranto issued by this court on the relation of the attorney general to test the right of School District No. 1 in Polk county to exercise jurisdiction over territory claimed to be within School District No. 251.
The question involves the constitutional validity of L. 1925, p. 121, c. 134, which provides:
"That any platted territory heretofore annexed to and included within the corporate limits of any city of the fourth class shall be *Page 67 
a part of the organized school district then existing within such city, provided that this act shall not affect any school district whose territory includes two or more villages or parts thereof."
Crookston is a city of the fourth class. The statute assumes to put into School District No. 1 certain platted property in Crookston which at the time of its enactment was in District No. 251.
Under Const. art. 4, § 33, the legislature may pass no local or special law "incorporating, erecting or changing the lines of * * * any school district." It is enough to say that the statute is limited in its application to an existing class. No other district can come into it. It refers to "platted territory heretofore annexed to and included within the corporate limits of any city of the fourth class." The specific school districts are determined. For this reason, if for no other, it contravenes the constitutional provision quoted. Roe v. City of Duluth, 153 Minn. 68,189 N.W. 429, and cases cited; Marwin v. Board, 140 Minn. 346,168 N.W. 17, and cases cited; State v. Erickson, 140 Minn. 509,167 N.W. 734; State v. Village of Gilbert, 127 Minn. 452,149 N.W. 951; State v. Ritt, 76 Minn. 531, 79 N.W. 535.
Let a writ of ouster issue. *Page 68